Citation Nr: 0124810	
Decision Date: 10/17/01    Archive Date: 10/23/01

DOCKET NO.  98-11 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1. Entitlement to an increased rating for a back disability, 
currently evaluated as 10 percent disabling.  

2.  The propriety of an initial 10 percent rating assigned 
for migraine headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from May 1980 to June 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating action by the 
Columbia, South Carolina RO which, in pertinent part, granted 
service connection for migraine headaches, evaluated as 10 
percent disabling, effective from December 18, 1997, and 
denied entitlement to an increased (greater than 10 percent) 
rating for the veteran's service connected back disability.  
This case was before the Board in September 2000 when it was 
remanded for additional development.

(Historically, the Board notes that by rating decision dated 
in August 1995, the Washington, D.C. RO granted service 
connection for a back disability, evaluated as 10 percent 
disabling, effective from August 7, 1995, the date of receipt 
of the veteran's claim for service connection for this 
disability.  In a September 1995 notice of disagreement, the 
veteran disagreed with the effective date of the grant of 
benefits.  The RO issued a statement of the case (SOC) in 
October 1995; however, the veteran failed to submit a 
substantive appeal.

Subsequently, by rating decision dated in October 1995, the 
Washington, D.C. RO granted service connection for 
postoperative transphenoidal resection of pituitary adenoma, 
evaluated as 20 percent disabling, effective from October 26, 
1995, the date of receipt of the veteran's claim for service 
connection for this disability.  In a July 1996 notice of 
disagreement, the veteran disagreed with the rating assigned.  
By rating decision dated in August 1996, the RO granted an 
increased (40 percent) rating for postoperative 
transphenoidal resection of pituitary adenoma, effective from 
October 26, 1995.  In February and June 1997 notices of 
disagreement, the veteran disagreed with the effective date 
of the grant of benefits.  The RO issued a SOC in September 
1997; however, the veteran failed to submit a substantive 
appeal.  Furthermore, in a written statement received by the 
RO in October 1999, the veteran stated that she no longer 
wished to pursue the earlier effective date issue.  See 38 
C.F.R. § 20.204.  Given the veteran's clear intent to 
withdraw, further action on this issue by the Board is not 
appropriate.  38 U.S.C.A. § 7105(d).

In addition, by rating decision dated in September 1998, the 
Columbia, South Carolina RO, in pertinent part, denied 
service connection for flat feet and denied entitlement to an 
increased (greater than 40 percent) rating for postoperative 
transphenoidal resection of pituitary adenoma.  The veteran 
submitted a notice of disagreement as to these issues in 
December 1998.  The RO issued a SOC in December 1998 and the 
veteran submitted a substantive appeal in March 1999.  At a 
January 1999 personal hearing, the proceedings of which have 
been transcribed, the veteran expressly withdrew from 
appellate status the issue of entitlement to an increased 
(greater than 40 percent) rating for postoperative 
transphenoidal resection of pituitary adenoma.  The Board 
notes that the hearing transcript meets the requirement that 
withdrawal be in writing.  See 38 C.F.R. § 20.204.  In a 
written statement received by the RO in October 1999, the 
veteran withdrew the issue of entitlement to service 
connection for flat feet from appellate status.  Id.  Given 
the veteran's clear intent to withdraw, further action on 
these issues by the Board is not appropriate.  38 U.S.C.A. 
§ 7105(d).)

In April 2001, a video conference hearing was conduction 
between the undersigned, sitting in Washington, D.C., and the 
veteran, sitting at the RO.  A transcript of this hearing is 
of record.  During a pre-hearing conference, the veteran's 
representative assured the undersigned that the only issues 
being pursued on appeal were entitlement to an increased 
(greater than 10 percent) rating for a back disability and 
the propriety of the initial 10 percent rating assigned for 
migraine headaches.  The transcript of the hearing reflects, 
further, that the service representative, in the presence of 
the veteran, agreed with the Board's characterization of the 
two issues being pursued.

Because the veteran has disagreed with the initial evaluation 
assigned following a grant of service connection for migraine 
headaches, the Board has recharacterized this claim in light 
of the distinction noted by the United States Court of 
Appeals for Veterans Claims (Court) in Fenderson v. West, 12 
Vet. App. 119 (1999).

In addition, in a statement received by the RO in October 
2000, the veteran's representative raised the issue of 
entitlement to service connection for arthritis.  Since this 
issue has not been developed for appellate review, it is 
referred to the RO for appropriate action.

Moreover, the Board notes that the veteran appears to raise 
the matter of equitable relief pursuant to the provisions of 
38 U.S.C.A. § 503, with respect to the effective date of her 
award for service connection.  However, a grant of equitable 
relief is solely within the discretion of the Secretary of 
Veterans Affairs, and not within the jurisdiction of the 
Board.  See Darrow v. Derwinski, 2 Vet. App. 303 (1992).  The 
veteran's request will be referred to the Chairman of the 
Board for consideration under 38 C.F.R. § 2.7 after this 
decision of the Board has been issued.


FINDINGS OF FACT

1. The veteran's service connected back disorder is 
manifested by back pain, diminished sensation in the right 
lower extremity, and severe limitation of the lumbar spine 
on recent VA examination.  

2. The veteran has approximately two characteristically 
prostrating migraine headaches a month; very frequent and 
completely prostrating migraine headaches productive of 
severe economic inadaptability have not been demonstrated.  



CONCLUSIONS OF LAW

1. The criteria for a 40 percent rating, and no more, for a 
back disorder have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.40, 4.45, 
4.71(a), Diagnostic Code 5292 (2001).

2. The criteria for a 30 percent evaluation, and no more, for 
a migraine headaches have been met. 38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. § 4.124(a), 
Diagnostic Code 8100 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that there has been a significant 
change in the law during the pendency of the veteran's 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), which contains revised 
notice provisions, and additional requirements pertaining to 
the VA's duty to assist.  See Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (codified, as amended, at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107) (West Supp. 
2001)).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  See Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-
2100 (2000); 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2001).

In this case, the RO has not yet had an opportunity to 
consider the claims on appeal in light of the above-noted 
change in the law and implementing regulations.  Nonetheless, 
the Board determines that the new legal authority does not 
preclude the Board from proceeding to an adjudication of the 
veteran's claims without first remanding them to the RO, as 
the requirements of such authority have, essentially, been 
satisfied.  In this regard, the Board notes that as evidenced 
by the December 1998 SOC, and the March 1999, May 1999, 
August 1999, April 2000 and December 2000 supplemental 
statements of the case, the veteran and her representative 
have been given notice of the pertinent laws and regulations 
governing her claims and the reasons for the denial of her 
claims.  Hence, they have been provided notice of the 
information and evidence necessary to substantiate the 
claims, and have been afforded ample opportunity to submit 
such information and evidence.  Moreover, VA has conducted 
reasonable and appropriate efforts to assist her in obtaining 
the evidence necessary to substantiate her claims.  
Furthermore, the veteran has been afforded and has availed 
herself of the opportunity to offer testimony in support of 
her claims for benefits.  The Board notes that the veteran 
has not identified any existing pertinent evidence that is 
necessary for a fair adjudication of the claims that has not 
been obtained.  Hence, adjudication of the issues at hand, 
without remand to the RO for initial consideration under the 
new law, poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
claims are ready to be considered on the merits.

I. Increased Rating for a Back Disorder

The veteran's service medical records show considerable 
treatment for complaints in the mid and lower back.  In an 
August 1995 rating action, the RO granted service connected 
for a chronic thoracolumbar strain.  A 10 percent rating was 
assigned for this disability, effective from August 7, 1005.  
The 10 percent evaluation for the veteran's back disability 
has been confirmed and continued by the RO thereafter.  

Treatment records from a military medical facility reveal 
outpatient treatment for back pain in November 1996.  The 
veteran gave a history of back pain since 1983 and she said 
that the pain radiated down her left leg.  Numbness in both 
legs was also reported.  The veteran denied bowel or bladder 
incontinence.  Evaluation revealed a normal gait.  Patellar 
reflexes were noted to be asymmetric, and were 1+ on the 
right and 2+ on the left.  The assessment was rule out 
herniated L4 disc.  When seen again in March 1997 for back 
complaints, the veteran reported that a lumbar x-ray and an 
MRI had been performed and were unremarkable.  The assessment 
was lumbar radicular pain.

On VA orthopedic examination in September 1998 the veteran 
complained of constant pain focussed on the back with 
occasional radiation into the legs.  Mild pain to palpation 
of the back was reported on physical examination, but there 
was no evidence of muscle spasm or fasciculation in the 
paraspinal muscles.  Sensation was intact to pinprick and 
light touch over all the lower extremity dermatones.  Muscle 
strength in the lower extremities was 5/5 in all joints.  
Great toe dorsiflexion was within normal limits bilaterally.  
There was no evidence of any leg length discrepancy.  The 
clinical diagnoses included back pain.  

During a January 1999 RO hearing, the veteran said that she 
had back pain on a daily basis.  She said that her back was 
very stiff in the morning and would take two or three hours 
to loosen up.  She stressed that her back remained somewhat 
stiff on a permanent basis.  The veteran stated that she 
worked as an administrative assistant and that her back would 
become quite painful if she sat for a long time or was very 
active.  She said that her back had locked up and went into 
spasms of such a degree that she had to go to the hospital on 
three occasions.  It was indicated that her back pain would 
sometimes radiate into the lower extremities.  She was taking 
medication for her back pain and had completed a course of 
physical therapy the previous year.  

VA outpatient treatment records show treatment in February 
1999 for pain and stiffness in the back.  It was noted that 
the pain would radiate upward from the low back and the 
veteran also said that the pain would also sometimes radiate 
into the legs.  It was noted that range of motion in the back 
was decreased and that movement caused pain.  A February 1999 
CT scan performed by the VA indicated no evidence of 
significant disc disease at L3-4.  Both nerve roots were well 
seen and surrounded by fat without evidence of impingement.  
No bony abnormality was seen.  There was a mild diffuse disc 
bulge at L4-5 without significant impression made on the 
thecal sac.  There was no evidence of nerve impingement at 
this level.  Subsequent VA outpatient treatment for low back 
pain is indicated.  

On VA orthopedic examination conducted in April 1999 the 
veteran complained of constant low back pain.  The pain was 
said to be confined to the low back and was aggravated by 
activity and alleviated by rest.  Evaluation revealed that 
the veteran had greatly decreased range of motion in the low 
back with forward flexion limited to 15 degrees by pain.  
Extension and lateral flexion were said to be within normal 
limits.  The veteran's gait was described as non-antalgic 
without the need for assistance devices.  Sensation was 
decreased to pin prick and light touch over the L2-L3, L3-L4, 
and L4-L5 dermatones on the right.  Muscle strength was 5/5 
in the lower extremities.  Deep tendon reflexes were present 
and equal.  There was no leg length discrepancy.  Straight 
leg raising was positive on the right and was worse with 
ankle dorsiflexion.  There was mild pain on palpation of the 
lumbosacral spine at the approximate level of L3-L4 and L4-
L5, but with no evidence of any muscle spasm or fasciculation 
of the lumbar paraspinal muscles.  The diagnosis was, 
essentially, low back pain with the only focal findings being 
decreased sensation in the right lower extremity at the L2-
L3, L3-L4, and L4-L5 dermatones and positive straight leg 
raising on the right and decreased active range of motion in 
the lumbosacral spine.  

During a March 2000 hearing at the RO, the veteran said that 
she suffered from daily back pain.  She said that she had 
back spasms " whenever I do something I shouldn't be 
doing."  The veteran reported that she could not lift more 
than 5 pounds and that she took medication for back pain.  It 
was said that her back pain and use of medication restricted 
her physical and social activities.  

At an April 2001 videoconference before the undersigned Board 
member the veteran gave a long history of back pain that 
originated during service.  The veteran said that she had 
been told that she had some arthritis in her back and had 
been diagnosed as having a lumbosacral strain.  She had also 
been told that she had sciatic neuropathy due to her back 
disability and complained of shooting pains in her legs.  She 
indicated that she could forward flex her low back about 15 
to 20 degrees without pain and she indicated that other back 
movements also caused pain.  The veteran indicated that she 
was taking medication for back pain and also used a TENS 
unit.  She also said that back pain limited her 
occupationally in her job as an administrative assistant in 
that it restricted her ability to lift, bend, and stoop.  

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

The veteran is currently in receipt of a 10 percent 
disability evaluation under the provisions of 38 C.F.R. 
§ 4.71(a) Diagnostic Code 5295.  Under the provisions of this 
diagnostic code, a 10 percent rating is assigned for a 
lumbosacral strain that causes characteristic pain on motion.  
A 20 percent rating is assigned for a lumbosacral strain 
under Diagnostic Code 5295 if there are muscle spasms on 
extreme forward bending or unilateral loss of lateral spine 
motion in the standing position.  A 40 percent disability 
rating is warranted for lumbosacral strain under Diagnostic 
Code 5295 if severe, with listing of the entire spine to the 
opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral spine motion with osteoarthritic changes, or 
narrowing or irregularity of the joint space, or some of the 
above with abnormal mobility on forced motion.  

The veteran's low back disability may also be assigned a 10 
percent rating under the provisions of 38 C.F.R. § 4.71(a), 
Diagnostic Code 5292 if there is slight limitation of lumbar 
motion.  A 20 percent rating is warranted under the 
provisions of Diagnostic Code 5292 if there is moderate 
limitation of lumbar spine motion and a 40 percent rating is 
assigned under this disability code if there is severe 
limitation of lumbar spine motion.  

A 60 percent rating is assignable for low back symptoms under 
Diagnostic 5293 if analogous to pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief.  

Recent VA examination reports and clinical records indicate 
clearly that the veteran has significant pain in the low 
back.  However, while the veteran has consistently complained 
of spasm in the muscles of the low back, none have been 
objectively demonstrated on repeated clinical evaluations.  
The record also does not demonstrate any listing of the 
spine, positive Goldthwaite's sign, or abnormal mobility on 
forced motion.  A recent CT scan of the low back revealed 
mild diffuse disc bulge at L4-5, but this did not result in a 
significant impression made on the thecal sac or nerve 
impingement at this level, and the record does not otherwise 
establish that the veteran currently has significant symptoms 
of sciatic neuropathy.  

In view of the above, it is apparent that an evaluation in 
excess of 10 percent for the veteran's back disorder is not 
warranted under the provisions of Diagnostic Code 5295.  
However, the record also reveals that, on a recent VA 
orthopedic examination in April 1999, the veteran had forward 
flexion in the lumbar spine that was limited to 15 degrees by 
back pain.  The Board is cognizant of the provisions of 
38 C.F.R. §§ 4.40 and 4.45, as well as the decision of the 
(Court in DeLuca v. Brown, 8 Vet. APP. 202(1995).  The degree 
of limitation of flexion in the lumbar spine demonstrated on 
the April 1999 examination constitutes a severe degree of 
limitation of motion of this spinal segment.  Since that is 
the case, a 40 percent rating for the veteran's back disorder 
under the provisions of Diagnostic Code 5292.  Since the 
evidence does not demonstrate that the veteran's current back 
symptomatology equates to a level of severity equivalent to 
pronounced intervertebral disc syndrome, a higher rating of 
60 percent under Diagnostic Code 5293 is not warranted for 
the veteran's back disability.  

II. Increased Rating for Migraine Headaches  

On VA endocrinology examination in September 1998, the 
veteran gave a history of a resected pituitary tumor 
(adenoma) and she also reported having headaches that were 
migrainous in nature.  It was said that certain smells and 
hot weather could trigger these headaches were said to occur 
twice a month.  It was noted that the veteran frequently had 
an aura prior to these headaches, which was described as dots 
in front of her eyes.  When this occurred prior to her 
headache the veteran took Midrin that resulted in a 
diminution of her symptoms, but did not resolve the headache.  
The headaches were reported to be accompanied by nausea and 
photophobia.  The veteran's headaches were described as 
throbbing in nature.  After physical evaluation, the 
assessment was migraine headaches that were likely unrelated 
to the pituitary tumor.  

When seen as an outpatient at a military facility in October 
1998, the veteran was noted to be seeking medication that 
would prevent her migraine headaches.  It was noted that 
Elavil did not provide relief from her headaches, but Imitrex 
injections did help.  The assessment was migraine headaches.  

During a January 1999 RO hearing, the veteran said that she 
had migraine headaches and denied having ever been diagnosed 
as having vascular or tension headaches.  She said that an 
aura, photophobia and nausea would sometimes accompany the 
headaches.  It was said that medication would sometimes help 
relieve her headaches, but her medication use was limited 
because of drowsiness that hindered her ability to function.  
She said that if she had a headache at work she would 
generally work despite her symptoms.  If a headache occurred 
at home she would generally go to bed.  The veteran's husband 
said that he would try to keep their home quiet because of 
her headaches and he confirmed that her headaches made the 
veteran nauseous.  

In January 1999, the veteran submitted a copy of a headache 
diary for the period from August 1997 to January 1999.  
Review of this document indicates that the veteran usually 
had three headaches a month and occasionally as many as four 
headaches.  

On a May 1999 VA neurological examination the veteran 
reported that her headaches began in the early 1980s, while 
she was in the service.  She said that her headaches had been 
relatively unchanged since that time.  The headaches were 
said to be accompanied by nausea, vertigo, and photophobia.  
They were frequently unilateral on the right, but also 
occurred on the left side, although less frequently.  It was 
said that the headaches occurred one or two times a month.  
The headaches could be lessened if she lay down and Imitrex 
injections also relieved the symptoms.  It was reported that 
Midrin could abort the headache, but this medication made her 
drowsy.  After a neurological evaluation, the diagnoses 
included classic migraine headaches.  

During a May 2000 RO hearing, the veteran said she found it 
very difficult to concentrate when she had a headache and 
found even routine tasks to be difficult.  She said that she 
had these headaches about 2 to 3 times a month and they would 
last for two or three days.  She estimated that she had 
missed work about 8 days over the previous year.  

On her April 2001 hearing by videoconference before the 
undersigned Board member, the veteran again reported that she 
had headaches from 2 to 3 times a month.  She said that the 
headaches started out as dull and progressed to a throbbing 
pain.  If the headaches occurred when she was home she would 
generally take medication and go to bed.  If the headaches 
occurred when she was at work, she would usually suffer 
through until she got home, since her medications generally 
made her drowsy.  She said that she would sometimes lose 
about two and a half days of work a month because of 
headaches.  

The veteran is currently in receipt of a 10 percent rating 
for migraine headaches under the provisions of 38 C.F.R. 
§ 4.124(a), Diagnostic Code 8100.  Such a rating is assigned 
for characteristic prostrating migraines that occur on the 
average of once every two months over the previous several 
months.  A 30 percent rating for migraine headaches is 
warranted under the provisions of Diagnostic Code 8100 if 
there are characteristic prostrating attacks that occur on an 
average of once a month over the last several months.  A 50 
percent rating for migraine headaches is warranted under the 
provisions of Diagnostic Code 8100 if there are very frequent 
completely prostrating attacks productive of severe economic 
inadaptability.  

Over the period of her appeal, the veteran has consistently 
reported that she has from two to three migraine headache 
attacks per month and that, if the opportunity existed, she 
would frequently go to bed to relieve her symptoms.  After a 
VA neurological examination in May 1999, the examiner 
rendered a diagnosis of classic migraine headaches.  This 
evidence indicates that the veteran has characteristic 
prostrating migraine headache attacks which average 
considerably more than the one a month which warrants a 10 
percent rating under Diagnostic Code 8100.  Such attacks in 
the veteran's case are likely to occur at least on a monthly 
basis and therefore warrant an evaluation of 30 percent under 
Diagnostic Code 8100.  The record shows that the veteran's 
service connected migraine headache disorder has been at this 
approximate level of severity during the entire pendency of 
this appeal.  See Fenderson, supra.  However, it is apparent 
from the record that the veteran's headaches do not preclude 
her from working, although with the occasional absence due to 
migraine headaches.  Such evidence does not demonstrate that 
the veteran's migraine headaches result in severe economic 
inadaptability and thus a 50 percent rating for the veteran's 
migraine headaches is not warranted.  


ORDER

An increased rating of 40 percent for the veteran's back 
disorder is granted subject to the law and regulations 
governing the payment of monetary benefits.  

An increased rating of 30 percent for the veteran's migraine 
headaches is granted subject to the law and regulations 
governing the payment of monetary benefits.  



		
	NANCY R. ROBIN
	Member, Board of Veterans' Appeals



 

